95 S.E.2d 90 (1956)
245 N.C. 47
STATE
v.
Lawrence Allen DORSETT.
No. 297.
Supreme Court of North Carolina.
November 21, 1956.
*92 George D. Hovey, Hickory, Nance, Barrington & Collier, Fayetteville, for defendant appellant.
George B. Patton, Atty. Gen., T. W. Bruton, Asst. Atty. Gen., for the State.
WINBORNE, Chief Justice.
The record and case on appeal show twenty-four assignments of error, in none *93 of which, after careful consideration, is prejudicial error made to appear.
Assignments 14 and 16 based upon exceptions of like number are directed to denial of defendant's motions aptly made for judgment as of nonsuit. However, taking the evidence offered upon the trial in Superior Court, as summarized hereinbefore, in the light most favorable to the State, it is abundantly sufficient to take the case to the jury and to support the verdict returned by the jury on which judgments were rendered. Even counsel for defendant, while contending in their brief that the evidence offered by the State amounted to no more than a scintilla, say: "True it was a scintilla from which an inference of guilt might possibly be inferred * * *."
In this connection, the statute relating to kidnapping, G.S. § 14-39, provides, in pertinent part, that "it shall be unlawful for any person * * * to kidnap * * * any human being * * *." And the word "kidnap" as defined by Webster, means "To carry (anyone) away by unlawful force or by fraud, and against his will, or to seize and detain him for the purpose of so carrying him away." See State v. Witherington, 226 N.C. 211, 37 S.E.2d 497.
And the statute relating to robbery with firearms, G.S. § 14-87, declares in pertinent part that "Any person or persons who, having in possession or with the use or threatened use of any firearms or other dangerous weapon, implement or means, whereby the life of a person is endangered or threatened, unlawfully takes or attempts to take personal property from another * * * shall be guilty of a felony * * *."
By means of several assignments of error appellant undertakes to show prejudicial error in respect to the bloodhound which the witness McGuire had with him on the day of the alleged crime, when he found defendant with bag of money. However, a perusal of the case on appeal reveals that the trial judge sustained objections to evidence as to activities of the dog, and the record fails to show that defendant made request, at the time, for any special instruction. But the record does show that in the charge to the jury the court, at request of counsel for defendant, gave this special instruction:
"2. I further charge you that when you come to consider the testimony of the witness, Marvin McGuire, you may not consider the evidence indicated by the use of a bloodhound. This, under the law, does not connect the defendant with the crime. There has been no evidence as to the breeding, training, or proven qualities of the so-called bloodhound. The State has introduced evidence that the man found in the woods eating jelly had with him a bag similar to the bag which contained the stolen money; this you may consider along with the fact that the amount of money it contained was approximately the same as the amount contained in the bag which was stolen, but you may not give any more credit to the testimony of Marvin McGuire because he said he was running with a bloodhound than had he stated or testified he was running with a foxhound."
And it is noted here that some assignments of error fail to show the basis for exception, and hence are not in compliance with the Rules of this Court, rule 28. Nevertheless error is not made to appear. Indeed the case was fairly submitted to the jury upon a charge free from error.
In the trial below, we find
No error.
JOHNSON, J., not sitting.